My associates having concluded to reverse the judgment of the common pleas court for error in directing a verdict for the defendant at the close of the plaintiff's testimony, I feel it my duty to dissent from such judgment and will now give my reasons therefor.
It seems that the Cleveland Railway Company have a car barn at East Eighty-Ninth street and Quincy avenue, and the tracks run from the street railroad in the street across the sidewalk into the car barn, and it is necessary, in the course of their business, to use what they call an electric mule to shove the cars back and forth, and on this particular day when this accident occurred, at about 6 o'clock in the evening, there was a motorman running one of these electric mules to which was attached a car belonging to the railway company. It was switching and, in order to do so, had to come out across the sidewalk. At the time of this accident this mule was attached to one of the cars of the railway company *Page 21 
by a bar five to eight feet long. The bar was in the coupler of the mule and the coupler of the car, and it was stretched across the sidewalk, the mule out towards the street and the car in towards the car barn, and this bar was about three feet above the sidewalk. There is a dispute in the evidence as to whether the car was moving or standing, but the plaintiff says that it was standing; that he came up and stood there for some time; that he saw a person who jumped over this bar and went on, and that he undertook to do the same thing, and from the evidence in the record he apparently put his hands on this bar, and then either slipped or stumbled and fell; and he fell on the street, and the car was moving, so he rolled himself over in order to get out from under the car, and in doing so his foot was caught in the switch and he was more or less injured. Later he brought this action.
A jury was impaneled and sworn, the plaintiff's evidence was introduced, and then the motion was made to direct a verdict in favor of the defendant, which the common pleas court granted, and that is the error complained of, and my associates come to the conclusion that that directed verdict was erroneous and the judgment should be reversed.
Now it seems to the writer of this dissenting opinion that the record shows plainly and distinctly that the plaintiff was guilty of such contributory negligence as a matter of law as proximately caused his injuries; that the court was undoubtedly right in directing a verdict, the presumption of negligence not having been removed upon the part of plaintiff.
Now here was a dangerous situation. Other persons came up there and stood. One man, more agile *Page 22 
perhaps than the plaintiff, succeeded in jumping across this bar, and so the plaintiff thought he could, and perhaps because he was not so spry, or because he did not have time, he was caught, slipped or fell, and was injured.
It must have been perfectly apparent to anybody that here was a situation that was dangerous and that when a man undertakes to go across a bar of that kind he takes his life in his own hands. It was perfectly apparent to anybody that this car attached by the bar to the mule might be moving any instant. Plaintiff himself says that he did not have much time, because he had to jump quickly; and one or two witnesses testified that another man was spry enough to get across. The plaintiff either misjudged the movement of the car or his own spryness, and fell and was injured.
Now he says that the motorman saw him. There is no evidence in the record to show that the motorman supposed for a moment that the plaintiff would go into this place of danger. Suppose the motorman did see him. Other men were standing there awaiting the movement of this train, if you can call it a train, and how could the motorman have any idea that this man was going to do such a foolhardy thing as to jump across the bar when the car was in that position. Evidently the plaintiff was in a hurry, and saw one man succeed in jumping across, and decided to do the same thing, and, as already stated, misjudged either his agility or the time that the train was going to stand there. It could not have been over half a minute, a very short time at least, that he would have been compelled to stand there, and there does not seem to have been any such desperate *Page 23 
need of hurry that he should have hazarded his life. I think myself that he is entitled to be congratulated in not having been more seriously hurt, in fact in not having lost his life.
This member of the court thinks that this record shows that the plaintiff was not entitled to recover and that the record shows that he was guilty of contributory negligence, that he took the danger upon his own head when he undertook to go between those cars and jump across this bar; and for that reason this member of the court thinks that the judgment of the court below should have been affirmed, and dissents from the judgment of the majority of the court.